Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


William W. Frey, Appellant                             Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CV-12-
No. 06-12-00074-CV         v.                          40619). Memorandum Opinion delivered
                                                       by Justice Carter, Chief Justice Morriss and
Donnie Foster, Sheriff of Fannin County,               Justice Moseley participating.
Fannin County, Dr. Jagdish Shah,
Community Education Centers Inc.,
Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with the opinion.
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED DECEMBER 21, 2012
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk